Case 1:18-Cr-10422-WGY Document 1 Filed 10/15/18 Page 1 of 7

AO 91 (Rev. llil l} CdnnualComplaint

UNITED STATES DISTRICT COURT

for the

Distriet of Massachusetts

 

 

 

United States of Arneriea )
v. )
) Case No.
) 1s-MJ-5154-Jeo
MlCHAEL LEaRoN §
)
DeJQ:ndam(s/l
CRIMINAL COMPLAlNT
I, the complainant in this case, State that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 27. 2018 in the county of Suffo|k in the
District of Massachusetts , the defendant(s) violated:
Coa'e Sec!fon Ojj’ense Descrzpa'oa
‘|B USC §922(g)('|) Felon in Possesion of Ammunition

'I`ln`s criminal complaint is based on these facts:

See attached affidavit

if Continued on the attached sheet.

 

 

Complaiaan! ’.s‘ signature

Robert Jaeobsen, Special Agent, ATF

Primed aame and title

 

Sworn to before me and signed in my presence

J rdge 's signature

   

City and Statc; Boston, MA Judith G. Dein. United States Magistrate Judge

P:':'afed name and fide

 

Case 1:18-Cr-10422-WGY Document 1 Filed 10/15/18 Page 2 of 7

AFFIDAVIT

I, Robert Jacobsen, Special Agent, Bureau of Alcohol,
Tobacco, Firearms & Explosives, being duly sworn, state as
follows:

l. I am a Special Agent with the Bureau cf Alcohol,
Tobacco, Firearms and Explosives ("ATF") and have been so
employed since November, 2017. I received 15 weeks of Criminal
Investigator training at the Federal Law Enforcement Training
Center and 17 weeks of ATF Special Agent training at the ATF
Naticnal Academy. I was trained in Federal criminal law,
firearms, and criminal investigation techniques.

2. Since joining ATF, I have investigated federal
firearms violations which has included participating in the
controlled purchases of firearms, surveillance of firearms
traffickers, interviews of suspects, participating in search
warrants, and electronic surveillance. I have investigated
firearms trace data, classified advertisements, and online
websites and forums in which firearms sales are facilitated.

3. Prior to my employment with the ATF, I was employed
for approximately two~and-a-half years as a Deputy Sheriff with
the Loudoun County Sheriff's Office in Loudoun County, Virginia.

For approximately the last year of that employment, I operated

Case 1:18-Cr-10422-WGY Document 1 Filed 10/15/18 Page 3 of 7

as a member of the Special Operations Unit, a full~time SWAT
team and Street Crimes Criminal Suppression Unit. I was trained
and certified by the Columbus Police Department as a SWAT
operator and hold numerous training certificates in domestic and
foreign weapon systems, street crimes, criminal narcotic
operations, and gang organizations. Prior to joining the Special
Operations Unit, I spent approximately one~and-a-half years in a
patrol function, responding to public emergency calls for
service, investigating crimes, and testifying in court. I
graduated from the Northern Virginia Criminal Justice Academy
with Virginia state certifications as a Police Officer and Jail
Corrections Officer. I received a Bachelor's of Science Degree
from George Mason University.

4. I personally participated in the investigation of
MICHAEL LEBRON (“LEBRON”) . I have reviewed LEBRON's Criminal
record as maintained by the Massachusetts Criminal History
Systems Board. It reveals, among other things, that LEBRON Was
convicted in 2012 in Dorchester District Court on charges of
Assault with a Dangerous Weapon and Larceny from the Person. I
have determined these are both crimes punishable under
Massachusetts law by imprisonment for more than one (l) year and

therefore preclude LEBRON from both possessing a firearm or

Case 1:18-Cr-10422-WGY Document 1 Filed 10/15/18 Page 4 of 7

ammunition that has been shipped or transported in interstate
commerce and from obtaining a federal license to deal in
firearms.

5. I am familiar with the facts and circumstances of this
investigation based upon: (a) my personal knowledge and
involvement in the investigation; (b) my discussions with fellow
agents and state/local law enforcement personnel who assisted in
the investigation; (c) interviews of witnesses; (d) my review of
reports; and (e) my experience and training as a criminal
investigator. Because this affidavit is being submitted for the
limited purpose of establishing probable cause for the requested
criminal complaint, I have not set forth every fact learned
during the course of the investigation.

6. Based on my training and experience, I am aware that
Title 18, United States Code, Section 922(g)(l) makes it a
federal offense for any individual who has previously been
convicted of a felony offense to possess a firearm or ammunition
in or affecting interstate commerce. Having so stated, I make
this affidavit in support of a criminal complaint charging
LEBRON with being a felon»in-possession of ammunition in
violation of that statute.

7. On September 26, 2018, this court issued Search

Case 1:18-Cr-10422-WGY Document 1 Filed 10/15/18 Page 5 of 7

Warrants authorizing the search of 547 Adams Street #21,
Dorchester, MA and a White Jeep Cherokee bearing New Hampshire
License Plate 4205186, the residence and automobile of LEBRON.
Among other things, those search warrants authorized the seizure
of firearms and ammunition

8. On September 27, 2018, other ATF agents and I went to
547 Adams Street #21, Dorchester, MA to execute the Search
Warrants issued by this Court. After knocking on the front door
to the apartment, LEBRON answered the door and was detained in
hand restraints in the hallway. LEBRON was found to be the only
occupant of the apartment and the apartment was cleared by
agents. Once the house was determined safe, I provided a seat
for LEBRON inside the apartment. In the presence of other ATF
agents, I read LEBRON his Miranda Rights and he told me that he
understood them. I advised LEBRON who I was and told him we were
there to execute federal search warrants authorizing the seizure
of, among other things, firearms or ammunition.

9. Agents searched the residence of 547 Adams Street.
Inside of LEBRON's bedroom, agents located 208 rounds of
assorted ammunition inside of a black bag. The ammunition was

seized by ATF agents and placed into evidence.

Case 1:18-Cr-10422-WGY Document 1 Filed 10/15/18 Page 6 of 7

10. I inspected the rounds of ammunition recovered from
the black bag in LEBRON’s bedroom. Based on my training and
experience, the 208 rounds of ammunition are “ammunition” within
the meaning of 18 U}S.C. §921(17)(A).

11. The ammunition was also examined by ATF S/A Mattheu
Kelsch, who is trained to perform interstate commerce nexus
examinations. S/A Kelsch examined the 208 rounds of ammunition
recovered, and determined that all rounds of ammunition had been
manufactured outside of Massachusetts, meaning that each round
had traveled across state lines or international boundaries
prior to being seized in Boston, Massachusetts on September 27,
2018.

12. Based on the foregoing, I submit that there is
probable cause to believe that, on or about September 27, 2018,
MICHAEL LEBRON, having been convicted of a crime punishable by a
term of imprisonment exceeding one year, did possess, in and

affecting commerce, ammunition in violation of Title 18, United

Case 1:18-Cr-10422-WGY Document 1 Filed 10/15/18 Page 7 of 7

 
   
  

States Code, Section 22(g)(1).

 

SPECIAL AGENT, ATF

Sworn and subscribed to before me this 15th day of October,

2018.

UDITH c. nE:N
U.s. MAGISTRATE JUDGE

DISTRICT OF MASSACHUSETTS

 

